DETAILED ACTION
Claims 1 – 20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notification of invoking - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1 – 9 and 19 - 20 are invoking 112(f) interpretation for reciting limitations such as “a control unit”,  has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “configured to receive, determine, increase” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 – 9 and 19 - 20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification paragraphs 15 – 16 and figure 1 for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. Thus, the above invoking 112(f) terms “control unit” will be interpreted according to the structure definition provided in paragraphs 15 – 16 and figure 1.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba (US Publication 2006/0056269 A1), in view of Shimizu (US Patent 6,061,816).

Regarding claim 1, Chiba discloses a timing generator [timing generation circuit], comprising:
 a receiving circuit, configured to receive one or more timing data sets from a storage device [abstract: a timing memory (TMM) 10 containing predetermined timing data; a plurality of down counters 20 for loading timing data output from the TMM]; 
a transmitting circuit, coupled to the receiving circuit, configured to select a specific signal type within multiple signal types according to a timing data set within the one or more timing data sets, and  output an output signal having the specific signal type with a specific time length, wherein the timing data set indicates the specific signal type and the specific time length [abstract: a plurality of down counters 20 for loading timing data output from the TMM and outputting a pulse signal at the timing indicated by the timing data; an address selection circuit 40 for specifying one or two TMM addresses by switching and outputting corresponding one or two timing data; a load data switching circuit 50 used when two timing data are output from the TMM, for loading the two timing data to the two down counters cascaded and outputting one timing pulse signal; and a timing data selection circuit 60 for selecting one of the pulse signals based on the one or two timing data output from the down counter.][0021] [0083: The timing data selection circuit 60 selects any of the pulse signals based on the load data switching circuit 50, and one or two timing data output from the down counter 20.] ; and 
Chiba does not explicitly a control unit, respectively coupled to the receiving circuit and the transmitting circuit, configured to control operations of the receiving circuit and the transmitting circuit.
Shimizu discloses a timing generator [Figs 1 and 7] comprises: a control unit [CPU], respectively coupled to the receiving circuit [selector 1] and the transmitting circuit [subtractor 2 and RAM 9], configured to control operations of the receiving circuit and the transmitting circuit [Col. 2 lines 13 – lines 52].

    PNG
    media_image1.png
    595
    724
    media_image1.png
    Greyscale
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chiba and Shimizu together because they both directed to control the memory timing by using the timing generator. Shimizu’s disclosing the control unit coupled to the receiving circuit and the transmitting circuit, configured to control operations of the receiving circuit and the transmitting circuit would allow Chiba to increase the device’s integrity by specifically controlling the operation of the receiving circuit and transmitting circuit. 
Regarding claim 2, Shimizu discloses the timing generator of claim 1, wherein the timing data set comprises first partial data and second partial data, and the first partial data and the second partial data respectively correspond to the specific signal type and the specific time length [Col. 7 lines 17 - 65].
Regarding claim 3, Chiba discloses the timing generator of claim 1, wherein the multiple signal types at least comprises pulse width modulation (PWM) [0021] [0083].
Regarding claim 4, Shimizu discloses the timing generator of claim 3, wherein the control unit controls a frequency and a duty cycle of the PWM according to commands transmitted by a processing circuit coupled to the timing generator [Figs 1 and 7 and Col. 7 lines 17 - 65].
Regarding claim 5, Chiba discloses the timing generator of claim 1, wherein the multiple signal types at least comprise a first fixed level and a second fixed level different from the first fixed level [abstract and 0021, 0083].
Regarding claims 10 – 15, these claims are rejected for the same reasons as set forth in claims 1 – 5 above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chiba (US Publication 2006/0056269 A1), in view of Shimizu (US Patent 6,061,816) and in further view of (US Publication 2001/0056521 A1). 

Regarding claim 19, Chiba discloses a control chip, comprising: a storage device, configured to store one or more timing data sets; a timing generator, coupled to the storage device, wherein the timing generator comprises: a receiving circuit, configured to receive the one or more timing data sets from the storage device; a transmitting circuit, coupled to the receiving circuit, configured to select a specific signal type within multiple signal types according to a timing data set within the one or more timing data sets, and output an output signal having the specific signal type with a specific time length, wherein the timing data set indicates the specific signal type and the specific time length [abstract: a plurality of down counters 20 for loading timing data output from the TMM and outputting a pulse signal at the timing indicated by the timing data; an address selection circuit 40 for specifying one or two TMM addresses by switching and outputting corresponding one or two timing data; a load data switching circuit 50 used when two timing data are output from the TMM, for loading the two timing data to the two down counters cascaded and outputting one timing pulse signal; and a timing data selection circuit 60 for selecting one of the pulse signals based on the one or two timing data output from the down counter.][0021] [0083: The timing data selection circuit 60 selects any of the pulse signals based on the load data switching circuit 50, and one or two timing data output from the down counter 20.] and Fig. 1; and 

However, Chiba does not explicitly disclose (1) a control unit, respectively coupled to the receiving circuit and the transmitting circuit, configured to control operations of the receiving circuit and the transmitting circuit; and (2) a processing circuit, coupled to the timing generator, configured to transmit at least one command to the control unit to control operations of the timing generator.
Shimizu discloses (1) a timing generator [Figs 1 and 7] comprises: a control unit [CPU], respectively coupled to the receiving circuit [selector 1] and the transmitting circuit [subtractor 2 and RAM 9], configured to control operations of the receiving circuit and the transmitting circuit [Col. 2 lines 13 – lines 52].

    PNG
    media_image1.png
    595
    724
    media_image1.png
    Greyscale
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chiba and Shimizu together because they both directed to control the memory timing by using the timing generator. Shimizu’s disclosing the control unit coupled to the receiving circuit and the transmitting circuit, configured to control operations of the receiving circuit and the transmitting circuit would allow Chiba to increase the device’s integrity by specifically controlling the operation of the receiving circuit and transmitting circuit. 
Fujiwara discloses (2) a processing circuit [Fig. 1, instruction processor 1], coupled to the timing generator [memory control generator circuit 23], configured to transmit at least one command to the control unit [control circuit 21] to control operations of the timing generator.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chiba, Shimizu and Fujiwara together because they all directed to control the memory timing by using the timing generator. Fujiwara’s disclosing of a processing circuit, coupled to the timing generator, configured to transmit at least one command to the control unit to control operations of the timing generator would allow Chiba in view of Shimizu to increase the device’s integrity by specifically allowing the communication between the CPU and the control unit inside the timing generator. 

Allowable Subject Matter
Claims 6 – 9, 15 – 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior arts of record do not disclose or fairly suggest the limitations recited in claims 6 – 9, 15 – 18 and 20.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356. The examiner can normally be reached 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHIL K NGUYEN/             Primary Examiner, Art Unit 2187